NUMBER 13-21-00396-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                              Appellant,

                                                       v.

BENEDICT LOUIS BRYAN JR.,                                                        Appellee.


                On appeal from the County Court at Law No. 2
                         of Nueces County, Texas.


                            ORDER OF ABATEMENT

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on appellant’s motion to compel filing of reporter’s

record. The reporter’s record in this cause was originally due to be filed on January 10,

2022. On January 13, 2022, the Clerk of the Court notified the court reporter, Otilia ‘Tillie’

Serna, that the reporter’s record was past due. On January 18, 2022, the Court received

a request for extension of time to file the record wherein the reporter indicated appellant
has not made arrangements for the record. On January 27, 2022, appellant filed the

motion to compel filing of reporter’s record, now before the Court, identifying numerous

attempts to make payment arrangements.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See Tex. R. App. P. 37.3(a)(2). Accordingly,

this appeal is abated, and the cause remanded to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether payment arrangements have been made.

The court shall further determine if the reporter’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a reporter's record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Appellant’s motion to compel filing of

reporter’s record is carried with the case at this time.

                                                                        PER CURIAM


Delivered and filed the
3rd day of February, 2022.




                                              2